DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment includes changes to the specification to match those in the 2-14-2019 specification amendment in the parent application.
In ¶1, line 2, after "2014", the following has been inserted: --, now U.S. Patent US 10,938,110 B2, --.
In ¶25, line 7, "element" has been replaced by --element.--.
In ¶30, line 6, after "antenna", --array-- has been inserted.
In ¶30, line 20, after "The", --three dimensional-- has been inserted.
In ¶32, line 4, "feed )" has been replaced by --feed)--.
In ¶36, line 1, "100" has been replaced by --130--.

¶38 has been amended as follows:
FIG. 2 is a block diagram of an exemplary wireless device, such as a wireless radio 200 that incorporates a circularly polarized antenna array 205, such as the array of FIG. 1A. The circularly polarized antenna array 205 is controlled by a processor 210. The wireless device 200 also comprises a memory 215 for storing executable instructions that are executable by the processor 210 to control the circularly polarized antenna array 205, such as causing the elements of the array to transmit and/or receive signals. As mentioned above, the clocking of the elements in the circularly polarized antenna array 205 may induce a phase shift in the combined output of the circularly polarized antenna array 205. In some embodiments, phase shift logic 220 is stored in the memory 215 and is executed by the processor [[205]] 210 to mitigate, reduce, and/or eliminate the phase shift to an acceptable level.

¶39 has been amended as follows:
FIG. 3 is a block diagram of another exemplary wireless device, such as a wireless radio 300 that incorporates a circularly polarized antenna array 305, such as the array of FIG. 1A. This device is constructed similarly to the device of FIG. 2, with the exception that the wireless device 300 includes a capacitor and/or inductor 330 that are configured to mitigate, reduce, and/or eliminate the phase shift in the combined output of the circularly polarized antenna array 305. More specifically, the processor 315 may control the capacitor and/or inductor 330 in such a way that an output of the capacitor and/or inductor 330 causes a mitigation, reduction, and/or elimination of the phase shift. It will be understood that the processor 315 may use a combination of capacitor and/or inductor 330 functions as well as execution of phase shift logic 325, stored in the memory 320, to compensate for the phase shift in the combined output of the circularly polarized antenna array 305.

In claim 2, line 1, "the" has been replaced by --a--.
In claim 2, line 2, "the" has been replaced by --a--.
In claim 3, line 1, "the" has been replaced by --a--.
In claim 3, line 2, "the" has been replaced by --a--.
In claim 4, line 1, "the" has been replaced by --a--.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"the antenna array configured to be isolated in a unique fixed direction relative to other adjacent arrays to minimize signal overlap with the other adjacent arrays and eliminate use of explicit client channel state information (CSI) feedback".
quoted from claim 6, in combination with the claim as a whole:
	"the antenna array configured to be isolated in a unique fixed direction relative to other adjacent arrays to minimize signal overlap with the other adjacent arrays and eliminate use of explicit client channel state information (CSI) feedback".
quoted from claim 9, in combination with the claim as a whole:
	"the antenna array is isolated in a unique fixed direction relative to other adjacent arrays to minimize signal overlap with the other adjacent arrays and eliminate use of explicit client channel state information (CSI) feedback".
quoted from claim 13, in combination with the claim as a whole:
	"the antenna array configured to be isolated in a unique fixed direction relative to other adjacent arrays to minimize signal overlap with the other adjacent arrays and eliminate use of explicit client channel state information (CSI) feedback".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648





/BERNARR E GREGORY/Primary Examiner, Art Unit 3648